DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 5/25/22.  Claims 1-3, 5-11, 14, and 17-18 are pending, wherein claims 10-11 remain withdrawn.

Information Disclosure Statement
The foreign references submitted 5/25/22 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the aqueous mold release agent is a chain structure substance having at least one functional group to form a salt bond or a glyosidic bond with the water-soluble binder that is selected from a carboxyl group, a carbonyl group, a silanol group, or a phenol group” is indefinite, as the language is not clear to which noun the phrase “a carboxyl group, a carbonyl group, a silanol group, or a phenol group” modifies, as the phrase appears to be modifying the “water-soluble binder.”  However, contextually, it is noted that the phrase consists of functional groups, thus appearing to limit the type of functional groups of the mold release agent, and not the types of water-soluble binder.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 fails to further limit the subject matter of claim 1.  Note that the limitation of claim 2 appears to have been incorporated into claim 1 in the amendment.  Claim 1 discloses an aqueous mold release agent (line 6) having a functional group (lines 11-12) to form a salt bond or a glycosidic bond with the water-soluble binder (lines 11-12).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muller (US 2016/0059301, cited in PTO-892 mailed 9/30/21).
Regarding claim 1, Muller teaches an aggregate mixture for a mold (paragraph [0038]), the aggregate mixture comprising:
an aggregate (paragraph [0039], refractory base moulding material),
a water-soluble binder (paragraph [0040], binder based on water glass),
a water-soluble foaming agent (paragraph [0058-0060], surface active substance such as an anionic surfactant),
an aqueous mold release agent (paragraph [0104], internal mould release agents, paragraph [0120], additives added in any form, including solutions, pastes, or dispersions, with a preferred solvent of water), and
water (paragraph [0125], water from the binder),
wherein:
the aqueous mold release agent is a chain structure substance having at least one functional group that is selected from a carboxyl group (paragraph [0107], the composition can include organic additives including fatty acids such as stearic acid, note that stearic acid has a carboxyl group),
the at least one functional group has a proton donating property (stearic acid has a carboxyl group).
Muller is quiet to the aqueous mold release agent has a property of not preventing foaming of the aggregate mixture until whipped creamy, or that the functional group forms a salt bond or glycosidic bond with the water-soluble binder.  However, as Muller teaches the same mold release agent as claimed, such as a chain structure substance having at least one functional group such as a carboxyl group (Muller teaches an organic additive, including fatty acids such as stearic acid), and the same water-soluble binder (Muller teaches a binder based on water glass), the claimed properties are presumed to be inherent.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  MPEP 2112(I).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).
Muller is quiet to a viscosity of a foamed aggregate mixture, which is the aggregate mixture for the mold after stirring with a stirrer, is from 0.5 Pa·s to 10 Pa·s, and a viscosity A of the foamed aggregate mixture, in a case when the foamed aggregate mixture has been mixed by stirring at 200 rpm for 5 minutes using the stirrer to produce foam, is 100 times or less than a viscosity B of the foamed aggregate mixture, in a case when the foamed aggregate mixture has been mixed, without adding the aqueous mold release agent, by stirring at 200 rpm for 5 minutes using the stirrer to produce foam.
However, note that the viscosity is a property of the aggregate mixture after the aggregate mixture has been stirred by a stirrer (stirring is not required in the claim as the claim is directed to the aggregate mixture, and not the foamed aggregate mixture, and that the claim is composition type claim, not a process claim).  As discussed above, as Muller teaches the same composition as claimed by applicant (aggregate mixture comprising water soluble binder such as a water glass, a foaming agent such as a surfactant, a mold release agent such as a chain structure having a carboxyl group (stearic acid)), the properties of viscosity, after stirring, are presumed to be inherent.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. See MPEP 2112 (I) and (III).

Regarding claim 2, Muller teaches wherein the aqueous mold release agent is an aqueous mold release agent (paragraph [0104], internal mould release agents, paragraph [0120], additives added in any form, including solutions, pastes, or dispersions, with a preferred solvent of water) having a functional group (paragraph [0107], the composition can include organic additives including fatty acids such as stearic acid, note that stearic acid has a carboxyl group).
Although Mueller is quiet to the functional group is to form a salt bond or a glycosidic bond with the water-soluble binder, note MPEP 2112(I), where "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Regarding claim 5, Muller teaches wherein the water-soluble binder comprises at least one selected from an inorganic salt (paragraph [0040], binder based on water glass, note applicant’s specification paragraph [0037] where water glass is the preferred binder) that acts on the at least one functional group of the aqueous mold release agent.  Note MPEP 2112(I), where "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Regarding claim 6, Muller teaches wherein the aggregate is at least one of natural silica sand or artificial sand (paragraph [0042], silica sand, paragraph [0070], foundry sand).

Regarding claim 8, Muller teaches wherein the water-soluble foaming agent is a surfactant (paragraph [0058], surfactant).

Regarding claim 9, Muller is not explicit to bubbles produced by foaming.  However, Muller teaches the same composition as claimed and producing a mold by a substantially identical process as to applicant’s invention (applicant’s specification paragraph [0004] describes bubbles forming as a result of stirring the composition, Muller discloses stirring the mixture in paragraph [0151]).  Thus, bubbles are presumed to have formed during the stirring step of Muller.
See MPEP 2112.01(I).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller.
Regarding claim 3, Muller is quiet to a content of the aqueous mold release agent, as an equivalent weight of the at least one functional group that acts on the water-soluble binder, is from 2.0 x 10-7 mol/kg to 1.0 x 10-4 mol/kg with respect to the aggregate mixture.
	However, Muller teaches the use of organic additives (paragraph [0105])  that enable the quality of the surface of the casting to be improved and provides an increase in strength of the casting mould (paragraph [0105]) including fatty acids such as stearic acid (paragraph [0107], note that stearic acid is a chain structure having a carboxyl functional group), and  a preferable amount of organic additives in a range of 0.01 to 1.5% by weight of the moulding material (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art, through routine experimentation, to optimize the amount of the organic additive, as Muller discloses the additives are provided in a preferable amount to provide increased strength and improved quality of the surface.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 (I).

Claims 7, 14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Cowan (US 4,505,750, previously cited).
Regarding claims 7 and 14, Muller teaches a silica sand or foundry sand (paragraph [0042], paragraph [0070]), but is quiet to a particle size of the aggregate is from 40 to 120.
Cowan teaches a mold composition including typical refractory sand such as quartz sand, zircon sand, olivine sand or other refractory material (col 1 lines 55-65 and col 2 lines 40-55).  Such sands have a fineness in the range from about 25 to about 180 AFS, the characteristics of the sand used may in part be based on the type of metal being poured and the permeability desired in the finished mold (col 2 lines 40-55).
It would have been obvious to one of ordinary skill in the art, to select an optimum particle size of the aggregate, as it is known in the art that the characteristics of the sand used will be based in part on the type of metal being poured and the desired permeability.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 (I).

Regarding claim 17, Muller teaches wherein the water-soluble foaming agent is a surfactant (paragraph [0058], surfactant).

Regarding claim 18, Muller is not explicit to bubbles produced by foaming.  However, Muller teaches the same composition as claimed and producing a mold by a substantially identical process as to applicant’s invention (applicant’s specification paragraph [0004] describes bubbles forming as a result of stirring the composition, Muller discloses stirring the mixture in paragraph [0151]).  Thus, bubbles are presumed to have formed during the stirring step of Muller.
See MPEP 2112.01(I).

Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive.
Applicant argues that Muller does not anticipate amended claim 1 as Muller fails to disclose that “the aqueous mold release agent has a property of not preventing foaming of the aggregate mixture until whipped creamy” and “a viscosity of a foamed aggregate mixture, which is the aggregate mixture for the mold after stirring with a stirrer, is from 0.5 Pa·s to 10 Pa·s.”  Applicant similarly argues that claim 1 is non-obvious over Muller as Muller fails to teach the above mentioned limitations.
The examiner disagrees.  Muller teaches an identical composition as claimed by applicant, including an aggregate, a water-soluble binder, a water-soluble foaming agent, an aqueous mold release agent, and water, as discussed in the rejection above.  As the prior art composition is identical to the claimed composition, the claimed properties (property of not preventing foaming until being whipped creamy, viscosity) are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP 2112.01(I).
Although applicant claims the property of the aqueous mold release agent of not preventing foaming of the aggregate mixture until whipped creamy, Muller teaches an identical aqueous mold release agent to the release agent being claimed (Muller discloses a stearic acid, which is chain structure having at least one functional group such as a carboxyl group), and thus would have identical properties.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  MPEP 2112(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735